FIRST DISTRICT COURT OF APPEAL
                 STATE OF FLORIDA
                  _____________________________

                          No. 1D18-1408
                  _____________________________

CHRISTY CURL,

    Appellant,

    v.

STACIE L. ROBERTS,
o/b/o E. C., a minor,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Suwannee County.
William F. Williams, Judge.

                         August 30, 2019


KELSEY, J.

     Appellant challenges the two-year domestic violence
injunction entered against her at the behest of her daughter,
Appellee, on behalf of Appellee’s minor daughter/Appellant’s
granddaughter. Appellee alleged that she herself was physically
abused at Appellant’s hands as a child, that Appellant had
attempted to interfere with paternity proceedings involving
Appellee’s daughter and had involved the Department of
Children and Families in unfounded attempts to take the child
away, and that Appellant tries to control Appellee. These
allegations are legally insufficient to support entry of a domestic
violence injunction, and therefore we reverse the injunction.
     A domestic violence injunction may issue to protect a
member of the movant’s family or household “who is either the
victim of domestic violence as defined in s. 741.28 or has
reasonable cause to believe he or she is in imminent danger of
becoming the victim of any act of domestic violence.”
§ 741.30(1)(a), Fla. Stat. “Domestic violence” is defined as “any
assault, aggravated assault, battery, aggravated battery, sexual
assault, sexual battery, stalking, aggravated stalking,
kidnapping, false imprisonment, or any criminal offense resulting
in physical injury or death of one family or household member by
another family or household member.” § 741.28(2), Fla. Stat. This
injunction was improper because there was no evidence that the
minor child was the victim of domestic violence or in imminent
danger of becoming such a victim.

     Appellee’s allegations of previous physical abuse related to
Appellant’s alleged treatment of Appellee when Appellee was a
child. Although Appellee alleged it continued into Appellee’s early
adulthood, it was nevertheless undisputed that the abuse ended
when Appellee moved out of the household two or three years
before seeking the injunction. There was no evidence of any more
recent acts of domestic violence against Appellee; no evidence
that Appellant ever committed any act of domestic violence
against the minor child—and to the contrary, Appellee admitted
that Appellant had not threatened or committed any acts of
domestic violence against the minor child; and no evidence of any
imminent threat of any such acts.

     Appellee’s allegations about Appellant’s anger issues and
physical abuse when Appellee was a child do not support entry of
an injunction, both because they do not establish actual
victimization or an imminent threat to the minor child, and
because they were too long ago to constitute current evidence of
an actionable threat. The statute expressly requires a showing
either that the alleged victim is currently a victim of domestic
violence, or that there is reasonable cause to believe the victim is
in imminent danger of such violence. § 741.30(1)(a). No evidence
supports either of the alternative statutory requirements.

   The remoteness of Appellant’s alleged prior abuse of
Appellee also renders the injunction improper. Incidents remote

                                 2
in time by as little as a year are insufficient to support entry of a
new injunction, absent allegations of current violence or
imminent danger that satisfy the statute. See, e.g., Leaphart v.
James, 185 So. 3d 683, 686 (Fla. 2d DCA 2016) (reversing
injunction because predicate act of domestic violence occurred
twenty months before the petition was filed and no imminent
threat was shown); Arnold v. Santana, 122 So. 3d 512, 513 (Fla.
1st DCA 2013) (finding act of domestic violence three to four
years before filing of petition was insufficient to support
injunction); Gill v. Gill, 50 So. 3d 772, 773 (Fla. 2d DCA 2010)
(holding act of domestic violence fourteen months earlier too
remote to support injunction); see also Giallanza v. Giallanza,
787 So. 2d 162, 163 (Fla. 2d DCA 2001) (affirming temporary
injunction based on evidence of domestic violence from ten years
earlier coupled with recent evidence of respondent’s anger and
verbal abuse, but reversing permanent injunction). The
allegations of physical violence between these parties, which it is
undisputed ended two or three years ago, do not satisfy the
statutory requirement of a current or imminent threat. See
Randolph v. Rich, 58 So. 3d 290, 292 (Fla. 1st DCA 2011)
(emphasizing statutory requirement of “sufficient evidence to
establish the objective reasonableness of his or her fear that the
danger of violence is ‘imminent’”).

     Appellee’s allegation that Appellant has made unfounded
calls to DCF likewise does not satisfy the statute. We have held
that “[u]nfounded reports to authorities or requests for judicial
relief, even if repeated or for malicious purposes, do not support
the entry of an injunction against domestic or other violence.”
Olin v. Roberts, 42 So. 3d 841, 842 (Fla. 1st DCA 2010); accord
Wills v. Jones, 213 So. 3d 982, 985 (Fla. 1st DCA 2016).
Appellee’s vague complaint that Appellant is too controlling is
equally insufficient to support the injunction.

     Instead of providing evidence sufficient to satisfy the statute,
Appellee’s allegations were speculative and did not establish
current domestic violence or reasonable cause to believe the
minor child was in imminent danger of such violence. Appellee
alleged that if future circumstances resulted in the State’s
removing the minor child from Appellee, the child might be
placed with Appellant, who might then commit an act of violence

                                 3
against the child. There was no evidence that any of these
potentialities was real or imminent. The injunction was
improperly granted, and we reverse.

    REVERSED.

LEWIS and ROBERTS, JJ., concur.

                _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Natalia P. Kalishman of Steven Kalishman, P.A., Gainesville, for
Appellant.

Karen D. Hatton of Hatton Law, P.A., Mayo, for Appellee.




                               4